ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward A. Kmett on August 24, 2022.
The application has been amended as follows: 
Claims:
8.	(Currently Amended) A method comprising:
providing a dome having (a) an aperture configured to surround [[an]] a combustor injector assembly combustor combustion-chamber; 
coupling a first cavity to the front panel, wherein the first cavity includes a series of ducts, wherein a first duct of the series of ducts receives airflow into the first cavity from a compressor, and a set of second directing the airflow from the first cavity into the gap to reduce a thermal temperature of the dome;
coupling a second cavity to the first cavity, the second cavity having a third duct receiving airflow into the second cavity from the compressor, and a fourth duct radially outward from the set of second ducts and directing the airflow from the second cavity to said combustor combustion-chamber, providing the fourth duct with a diameter larger than a diameter of each duct of the set of second ducts; and
angling the lip member to direct the airflow from the first cavity away from the aperture,
wherein the front panel provides a downstream wall of the first cavity and the second cavity, the first cavity is between a portion of the second cavity and the front panel.

12.	(Currently Amended) The method of claim 8, further comprising adjusting a volume of the first cavity, a diameter of the first duct, and [[a]] the diameter of each duct of the set of second 

16.	(Currently Amended) The method of claim [[14]] 8, wherein the front panel is angled to direct the airflow of the set of second 

Claims 1-7, 9, 13-15, and 17-20 have been cancelled.

Allowable Subject Matter
Claims 8, 10-12, and 16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent claim 8 is a method claim that recites the same limitations as the apparatus claim of parent application 15/714,118, which was patented. Refer to claim 1 of US 10,941,939 B2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741  

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741